DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on 3/24/21 has been fully considered and made of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al (9649151) 
As applied to claim 31, embodiment of Fig. 4b which depicts conductive trace 207a/207b on conductive plate 209/205 on an insulator 300,
disposing conductive patterns 207a/207b on an insulator 300r (see related embodiment of Fig. 4b);
disposing a conductive strip 208/209 onto the conductive patterns 207a/207b such that the conductive strip 208/209 is secured to the insulator 300 (see Fig. 4B); and
assembling a conductive plate 205a/205b on the insulator 300 in contact with the conductive strip 209. Note that 205a/205b as broadly as readable as the claimed "a conductive plate", therefore is not inventive when departing from the Goodman teaching and/or common material for use in the area of jaw structural member.  
Further, regarding the newly added “, wherein the inner jaw body includes a knife channel defined there through for reciprocation of a knife blade” this also consider to be met by the Goodman et 
Limitation of claim 34 is apparently also met by the Goodman as well (see Figs. 4A-4C).
As applied to claim 35, regarding the conductive material is palladium which is well known material no addition  method feature that associated with the process,  Furthermore,  it would have been an obvious matter of design choice to choose any desired conductive material including one that cites in claim above, and the since applicant has not disclosed that these features are critical, patentably distinctive features and it appears that the invention would perform equally well with the conductive material as disclosed by the applied prior art (see the discussion at col. 4, lines 55-57 of the Goodman et al).
Claims 36-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al (9649151).
As applied to claim 36, the Goodman discloses the claimed method of manufacturing a jaw member of an electro surgical instrument, the method comprising:
obtaining an inner jaw body 300;
metallizing a portion of the inner jaw body 300 to form a conductive area on a surface of the inner jaw body 300 (see Fig 3A-3B);
assembling a conductive plate 124 on the inner jaw body 122 in contact with the conductive area 114; and
engaging a cover 112 with the conductive plate 124 to enclose the inner jaw body 122 therein (see Fig. 3A).
Further, regarding the newly added “, wherein the inner jaw body includes a knife channel defined there through for reciprocation of a knife blade” this also consider to be met by the Goodman et 
Limitation of claims 37-and 39 are also met by the above (see embodiment of Fig. 4A-4B) and for teaching of assembling a conductive plate 205a/205b on the insulator 300 in contact with the conductive strip 209.  Therefore is not inventive when departing from the Goodman teaching and/or common material for use in the area of jaw structural member.

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-38 have been considered but are moot because the new ground of rejection.
Claims 32-33, 38 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claims 20-30 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt